DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
Response to Amendment
In response to the office action from 5/11/2022, the applicant has submitted a request for continued examination, filed 8/11/2022, amending claims 1, 5 and 6, while arguing to traverse prior art rejections. Applicant’s arguments have been fully considered and have been determined persuasive with respect to claims 1-5. However, claim 6 remains rejected, and arguments with respect to that claim are addressed in the response to arguments.
Response to Arguments
On page 6, the main argument pertained to the last 112(b) rejection.
Due to the latest amendments, the said rejection is withdrawn.
From page 7 to the end of page 12 arguments are provided with respect to claims 1-5.
Due to the latest amendments, the said arguments have been determined persuasive, and therefore these claims are allowed.
As regards to claim 6, on page 13 the 3rd ¶, it is recited: “the NEP component 34” “appears to be distinct from “the SMT component 34”. (See, for example, in paragraph [0040] of N1). Although N1 discloses that “the first protocol includes forming a reduced source string from the source text string in which the named entity is replaced by a placeholder, translating the reduced source string by machine translation to generate a translated reduced target string” in paragraph [0013], but N1 appears to merely disclose the named entity separately is processed in the first protocol, rather than disclosing as being translated by machine translation”.
Respectfully this argument appears not relevant to the scope of the claim. Nowhere in the claim it requires “named entities” not to be “separately” translated from the “reduced source string”. The claim is merely about  “training” “named entity translation model” comprising of plurality of named entities in the source that are each translated to a target second language using a plurality of “first” and “second” “replacement” “text[s]”. Nonetheless Nikoulina et al. does also teach in one case treating both the “reduced source string” as well as “named entities” using the same model; i.e., step “S118”: “TRANSLATE ENTIRE SOURCE STRING WITH BASELINE SMT (SMTB)”. Furthermore, Nikoulina ¶ 0066 lines 4+ “parallel training corpus 23 (FIG. 2) containing sentence pairs” do indeed correspond to the claim’s plural “first” and “second” “replacement texts” undergoing training.
Claim Objections
Claims 1, 5 are objected to because of the following informalities:  “named entity from text written in the first language” appears to be misspelling of “named entity from text written in the second language” in the fourth limitation of claims 1 and 5 since they correspond to “the translated replacement text” .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikoulina et al.   (US 2014/0163951).
Regarding claim 6, Nikoulina et al. do teach a learning method, implemented by a computer (¶ 0113: “The method illustrated in any one or more of FIGS. 1, 4 and 5 may be implemented in a computer program product that may be executed on a computer. The computer program product may comprise a non-transitory computer-readable recording medium on which a control program is recorded (stored)”),  
the method comprising:
training a text translation model by using a plural pieces of first training data each of which includes a first replacement text and a second replacement text, the first replacement text being a replacement text written in a first language and being obtained by replacing with a predetermined character string each of one or more named entities in a text written in the first language, the second replacement text being a replacement text written in a second language and being obtained by translating the first replacement text from the first language to the second language (¶ 0066 lines 4+: “The training of the reduced translation model SMT NE”  (performing “training” of a text translation model) “can thus be performed with a parallel training corpus 23 (FIG. 2) containing sentence pairs” (by using a plurality of pieces of training data) “which are considered to be translations of each other” “in at least the source to target direction and which include placeholders, i.e., a corpus of source sentences” (comprising of replacement text written in a first language) “and corresponding target sentences” (with associated second replacement text in a second language) “in which both source and target Named Entities” (which include named entities in the first and the second languages respectively) “are replaced with their placeholders” “after processing the source side with NER adaptation rules”; also according to the Abstract lines 7-9: “A first translation protocol includes forming” (replacing) “a reduced source string from the source text” (the “reduced” (replacement) text written in a first language e.g. French (Fig. 6)) “string in which the named entity is replaced by a placeholder, translating the reduced source string by machine translation to generate a translated reduced target string” (into a “reduced” (replacement) text in which the named entity and other text is written in the “target” (second) language));
the text translation model being configured to output the second replacement written in the second language in response to inputting of  the first replacement text written in the first language (Abstract lines 9+ referring to the “first translation protocol” operation: “translating the reduced source string” (translating the first replacement text which is inputted) “by machine translation to generate a translated reduced target string” (into an output second replacement text in the second language; e.g. see Fig. 6 top panel which shows a first replacement text inputted in French with its associated second replacement text translation in English)); and
training  a named entity translation model by using a plural pieces of second training data each of which includes a first named entity in the first language and a second named entity in the second language (¶ 0066 lines 4+: “The training of the reduced translation model SMT NE”  (training the machine learning (neural network) named entity translation model) “can thus be performed with a parallel training corpus 23 (FIG. 2) containing sentence pairs” (by using a plurality of pieces of training data) “which are considered to be translations of each other” “in at least the source to target direction and which include placeholders, i.e., a corpus of source sentences and corresponding target sentences in which both source and target Named Entities” (which include named entities in the first and their associated named entities in the second language) “are replaced with their placeholders” “after processing the source side with NER adaptation rules”);
the first named entity being any of a plurality of named entities written in the first language, the second named entity being a named entity obtained by translating the any of the plurality of entities from the first language to the second language (As Fig. 6 shows, the source sentence in French has three named entities, namely “M. Brun”, “President Smith” and “Le 1er Decembre 2012” and their associated translations in the second language English as “Mr. Brun”, “president Smith” and “December 1, 2012” obtained by the machine translations),
the named entity translation model being configured to output the second named entity in response to inputting of the first named entity  (¶ 0099 last sentence: “The output at S120 is the translated string” (outputting a named entity inputted in the first language into a named entity in the second language; e.g. see in Fig. 6 top panel a named entity in the first language, i.e., “1er Decembre 2012” is translated into “December 1, 2012”, i.e., its corresponding translation in the second language and outputted)).

Allowable Subject Matter
Claims 1-5 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
September 26th 2022.